Citation Nr: 0610100	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  02-08 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for laryngitis.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as anxiety and post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for tonsillitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1964 to 
August 1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from March 2002 and August 2003 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues of entitlement to service connection for 
laryngitis and anxiety were remanded by the Board in May 
2003.  In an August 2004 appeal, the veteran broadened his 
service connection claim for anxiety to include PTSD.  

During the course of this appeal, a September 2005 rating 
decision granted the veteran service connection for 
laceration scar of his right lower leg.  The veteran failed 
to report for a Board hearing in January 2006.  


FINDINGS OF FACT

1.  There is no medical diagnosis of laryngitis.

2.  There is no medical diagnosis of tonsillitis.

3.  There is no medical diagnosis of PTSD.

4.  A psychiatric disorder, variously classified, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is such otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  Laryngitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Tonsillitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by the veteran's active duty service, nor 
may any mental disorders be presumed to have been incurred in 
or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statements of the case, VCAA letters dated 
in June 2003, July 2003, and February 2005 have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, the VCAA 
letters advised the appellant of the types of evidence VA 
would assist him in obtaining, as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's notice letters to the 
veteran.  Here, the Board finds that, because the content 
requirements of a VCAA notice have been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection.  Regardless 
of whether the veteran was provided notice of the types of 
evidence necessary to establish disability ratings or 
effective dates for issues on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that there is a 
preponderance of the evidence against the veteran's claims 
any questions as to the appropriate disability ratings and 
effective dates to be assigned are rendered moot. 

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, 
including psychotic disorders, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  The Board notes 
that during the course of this appeal, 38 C.F.R. § 3.304(f) 
was amended again with regards to the personal assault PTSD 
claims.  However, the amendment did not change the pertinent 
part of the regulation in regard to the veteran's claim.  See 
67 Fed. Reg. 10330 (Mar. 7, 2002).

Service medical records are negative for any treatment of 
laryngitis, anxiety, and PTSD.  Although the veteran reported 
having tonsillitis prior to service on his August 1964 report 
of medical history upon enlistment into service, this is not 
sufficient to rebut the veteran's presumption of soundness 
upon entrance into service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2005).  A February 1968 
entry showed bilateral tonsillitis.  The veteran's separation 
examination is negative for any of the veteran's claimed 
disorders.  

VA medical records from the 1990s to 2000s are replete with 
treatment for the veteran's depression and mental disorders.  
A March 1997 VA medical record showed the veteran had a 
diagnosis of chronic paranoid schizophrenia and cocaine 
dependence.  In presenting the veteran's medical history as 
apparently reported by the veteran, the examiner noted that 
the veteran was first treated for a mental illness in 1992 or 
1993.  At the time, the disorder was labeled as anxiety and 
depression.  A history of cocaine abuse, beginning in 1994, 
was also noted.  A June 1999 VA medical record indicated the 
veteran was treated for anxiety and was given medication.  A 
different entry that same month provided the veteran with a 
diagnosis of depression with suicidal ideation.  A July 2003 
record gave a diagnosis of depression with psychotic 
symptoms.  A September 2003 psychotherapy evaluation revealed 
that the veteran reported persistent psychosis despite 
changes in medicine.  He continued to have a diagnosis for 
schizophrenia.  An April 2004 VA outpatient record indicated 
that the veteran had bad war dreams and avoided thinking 
about his service in Vietnam.  

A May 2005 VA outpatient record reported that the veteran was 
preoccupied about having service connection for PTSD.  He 
reported not being in combat but dreamt about his time in 
Vietnam.  His symptoms were paranoia, depression, low energy, 
and a general feeling of anxiety.  He had a GAF score of 50.  
The assessment was schizophrenia, depression - still somewhat 
symptomatic, and bruxism likely related to Zoloft.  

The claims folder includes several lay statements from the 
veteran's family and friends asserting that after service the 
veteran had problems including with mood, attitude and drugs.  

As mentioned earlier, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Regardless of whether the 
veteran has a verifiable stressor, he does not have a PTSD 
diagnosis and has not met the first prong for service 
connection for PTSD and thus cannot be granted service 
connection for PTSD.  As for the veteran's anxiety disorder, 
the service medical records are negative for anxiety 
disorders and although his post-service medical records show 
treatment for anxiety, the medical evidence does not 
establish a relationship between the disorder and service.  
Any reference to service is merely history as related by the 
veteran.  Moreover, a March 1997 VA record indicated that the 
veteran was first treated for a mental illness in 1992 or 
1993, which was many years after his separation from service.  

The post-service medical records are also negative for 
treatment for laryngitis and tonsillitis.  The veteran had 
one treatment in service for tonsillitis which appeared to 
have resolved by the time he underwent his separation 
examination.  It appears from the lack of documentation of 
subsequent complaints or treatment during service that the 
tonsillitis was acute in nature and that it resolved without 
leaving residual disability.  Although the veteran in an 
April 2002 notice of disagreement stated that in service his 
original diagnosis was for tonsillitis and not laryngitis, 
there is no indication that the veteran received treatment 
for laryngitis during service, and there is nothing in the 
service medical records suggesting that there was laryngitis.  
The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence of pertinent 
symptomatology for the veteran's laryngitis and tonsillitis 
and any nexus to service.  The veteran's separation 
examination is negative for any of the claimed disorders 
currently on appeal.  The Board finds it significant that a 
competent medical professional during the time of the 
examination did not note any of the disorders for which the 
veteran is claiming service connection.  The Board is led to 
the conclusion that there is a preponderance of evidence 
against finding that the veteran has laryngitis, tonsillitis, 
anxiety or a psychiatric disorder, including PTSD, related to 
service.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied as to all 3 issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


